Citation Nr: 0426446	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-11 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Entitlement to service connection for right renal cell 
carcinoma, status post right radical nephrectomy, claimed as 
secondary to exposure to herbicides.

2.  Entitlement to service connection for chronic multiple 
joint pain.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to an increased rating for status 
postoperative ligament reconstruction, left ankle, with 
traumatic arthritis, currently evaluated as 20 percent 
disabling, with a separate evaluation for scarring.  

5.  Entitlement to an increased rating for ocular 
hypertension, currently evaluated as 10 percent disabling.

6.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left navicular bone.



7.  Entitlement to an evaluation in excess of 10 percent for 
status post excision, bone spur and fragment, right ankle 
with traumatic arthritis.

8.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the distal tuft of the left ring 
finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from October 1967 to June 1970 
and from July 1976 to November 1987.  His service included a 
tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from July 2002 and September 2002 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Phoenix, Arizona.


In July 2002 the RO denied entitlement to service connection 
for residuals of exposure to herbicides, bilateral hearing 
loss, right renal cell carcinoma status post right radical 
nephrectomy claimed as secondary to exposure to herbicides, 
and for chronic multiple joint pain.  The RO also denied 
entitlement to increased evaluations status postoperative 
ligament reconstruction of the left ankle with traumatic 
arthritis, residuals of a fracture of the distal tuft of the 
left ring finger.  The RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for residuals of a 
fracture of the left navicular bone, and for status post 
excision, bone spur and fragment, right ankle with traumatic 
arthritis.

In September 2002 the RO denied entitlement to an evaluation 
in excess of 10 percent for ocular hypertension.

The veteran's January 2003 notice of disagreement shows that 
he was disagreeing with the rating actions of July and 
September 2002 as to all issues adjudicated.  The subsequent 
March 2003 statement of the case and the September 2003 
supplemental statement of the case shows that the issues 
referable to the denials of entitlement to service connection 
for multiple joint pain, residuals of exposure to herbicides, 
and bilateral hearing loss, and the disability evaluations 
for residuals of a fracture of the left navicular bone, left 
ring finger, and right ankle disabilities were not addressed 
by the RO.  This matter is further addressed in the remand 
portion of this decision.

In June 2004 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.

The issues of entitlement to entitlement to service 
connection for multiple joint pain, residuals of exposure to 
herbicides, and bilateral hearing loss, and the disability 
evaluations for residuals of a fracture of the left navicular 
bone, right ankle, and left ring finger disabilities, an 
increased evaluation for ocular hypertension, and a separate 
evaluation for a left ankle scar are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's status postoperative ligament 
reconstruction, left ankle, with traumatic arthritis is 
currently productive of complaints of pain, stiffness and 
instability; objectively there was tenderness below the 
lateral malleolar region in the ligament, along with some 
limitation of motion and radiographic evidence of 
osteoarthritic changes.  

2.  The veteran had service in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975.  

3.  Right renal cell carcinoma, status post right radical 
nephrectomy was not shown in service or for many years 
thereafter; nor was a malignant tumor demonstrated to a 
compensable degree during the first post service year.

4.  The probative and competent medical evidence of record 
establishes that right renal cell carcinoma, status post 
right radical nephrectomy is not linked to service on any 
basis, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for status postoperative ligament reconstruction, 
left ankle, with traumatic arthritis, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5271 (2003).

2.  Right renal cell carcinoma, status post right radical 
nephrectomy was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred 
therein including as secondary to herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307(a)(6)(d), 3.309(e) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter-Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that is to be provided and which information and 
evidence, if any, VA will attempt to obtain.  VA will also 
request that the appellant provide any evidence in his/her 
possession that pertains to the claim.  Second, VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103A.

A VA letter issued in November 2003 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  That correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  The letter clearly detailed the 
evidence already in VA's possession.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

However, in the present case, the appellant's claims were 
filed and initially denied prior to receipt of VCAA notice.  
Nevertheless, the CAVC in Pelegrini II noted that such 
requirement did not render a rating decision promulgated in 
such circumstances void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

Further, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Finally, a transcript of the veteran's June 
2004 hearing before the undersigned is of record.  At that 
time, he identified his treatment providers.  A review of the 
claims folder shows that records from all providers mentioned 
are associated with the claims file.  Moreover, the Board has 
perused the file and finds that the veteran has not 
identified any further treatment providers.  In sum, there is 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Further regarding the duty to assist, the veteran noted in 
his April 2003 substantive appeal that he was not physically 
examined with regard to his renal cell carcinoma claim and 
appears to request an evaluation by an oncologist.  The Board 
notes that there exists no question as to whether the veteran 
has this disorder.  Accordingly, examination to ascertain the 
presence of such disorder is not warranted.  What is 
important is that a competent medical professional address 
the etiology of such disorder which the veteran claims is due 
to his service as the result of herbicide exposure.  A 
competent VA medical professional provided a medical opinion 
in this regard in March 2003.  Moreover, the basis for that 
opinion was medical and scientific literature addressing the 
relationship between herbicides and renal cell carcinoma.  
Therefore, it is unclear what purpose would have been served 
by physically examining the veteran.  Indeed, the veteran's 
right kidney has been removed.  Furthermore, there is no 
dispute as to his current diagnosis of right renal cell 
carcinoma, status post right radical nephrectomy.  

Under these circumstances, the Board finds that a physical 
examination of the veteran is not "necessary" under 
38 U.S.C.A. §5103A(d)(2).  Rather, the March 2003 opinion was 
sufficient and would not have been furthered by physical 
examination, especially in light of the excision of the right 
kidney.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.


Criteria:
Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).


Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  

The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


If not shown in service, service connection may be granted 
for various chronic diseases such as malignant tumors if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).


This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.


The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Herbicide Exposure

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f).  38 C.F.R. § 3.307(a)(6)(iii).  The diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents are enumerated 
at 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e).  

Furthermore, even if a veteran does not warrant presumptive 
service connection based on exposure to an herbicide agent, 
he or she is not precluded from otherwise establishing 
service connection by proof of direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).  VA General Counsel has stated that service 
in a deep-water vessel in waters offshore the Republic of 
Vietnam does not constitute service "in the Republic of 
Vietnam."  See VAOPGCPREC 27-97.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, type II 
diabetes mellitus, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
"soft-tissue sarcoma" includes epithelioid sarcoma.  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  

Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
38 C.F.R § 3.159(a)(1).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  

Competent medical evidence may also mean statements conveying 
sound medical principles found in medical treatises.  It 
would also include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports or analyses.  See 38 C.F.R § 3.159(a)(2).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Left Ankle Disability

Factual Background

The veteran received a VA orthopedic examination in February 
2000.  The report of examination noted that he had to leave 
his position as a supervisor in a place of incarceration due 
to the recurrent instability of the left ankle.  
Historically, he had a Chrisman-Snook procedure done on the 
left ankle in 1984.  He did well for a number of years and 
then, in approximately 1995, he began experiencing 
instability and pain.  He had another operation in September 
1999.  His postoperative course was fairly normal.  

The veteran presented wearing a stirrup type of brace, which 
he felt very dependent on.  He planned to keep using that 
device for at least another month.  He was able to walk 100 
to 150 yards and had a standing limitation of one hour.  He 
was able to perform limited yard work and played 9 holes of 
golf once a week, riding in a cart.  

The veteran described a pattern of pain in which his 
discomfort was great in the early mornings.  He also had 
morning stiffness.  After taking Feldene and a few Tylenol, 
the left ankle gradually mobilized.  

Objectively, the left ankle had a normal contour.  Posterior 
scars were noted.  His dorsiflexion and plantar flexion were 
each limited by 10 degrees.  Inversion was surprisingly good 
at 45 to 50 degrees and was equal to the opposite side.  
Eversion was limited to 15 degrees compared to 25 for the 
opposite side.  All other motion findings were within normal 
limits.  He had anesthesia around the lateral border of the 
foot, extending into the base of the fifth toe.  He had a 
tender area along the posterior aspect of the fibula at the 
normal crossing point of the superficial branch of the 
peroneal nerve.  There was no Tinel's sign at that branch.  
There was no swelling in the ankle joint, but there was 
tenderness around the margins.  Stress on the subtalar joint 
did not produce pain.  There was some suggestion of early 
osteoarthritis of this joint in the past.  The rest of the 
examination of the feet was normal.  

Following the objective evaluation, the VA examiner found 
that the veteran had minor limitation of the ankle joint.  
There was minor limitation of eversion and he experienced 
pain in and above the left ankle.  The examiner also gave an 
impression of sensory deficit consistent with loss of the 
function of the superficial peroneal nerve.

The veteran was again examined by VA in February 2000.  He 
complained of recurrent left ankle sprains, about twelve 
since 2000.  Following a sprain, he would wrap the ankle in 
an ace bandage.  He also complained of constant pain, for 
which he took Feldene every day and Tylenol twice daily.  He 
did not have any swelling but he complained of numbness over 
the lateral part of the ankle since his last surgery. 

Functionally, he could walk 50 feet without stopping and 
could stand for a maximum of 30 to 40 minutes.  He played 
golf, using a cart.  

Upon physical examination, the left ankle showed a long 8-
inch scar above the left lateral malleolus that was well 
healed.  However, there was numbness from the left lateral 
malleolus to the foot out to the base of the small toe.  
Range of motion was decreased from 10 to 40 degrees.  There 
were also scars where bone spurs were removed over the mid-
arch.  The diagnosis was status-post excision, bone spurs of 
the left ankle with reduced range of motion, weakness and 
fatigue with pain and mild osteoarthritis.  X-rays showed a 
stable left ankle with evidence of prior trauma and mild 
osteoarthritic changes.

A VA outpatient treatment report dated in March 2000 
indicated that the veteran was happy with the result of his 
left lateral ankle reconstruction, although he still 
experienced some pain and discomfort.  He reported that the 
ankle felt much more stable and also much stronger.  He 
stated that he still used an ankle support when he was out of 
the house and when doing activities.  

The veteran most recently received a VA orthopedic 
examination in August 2003.  He reported that his left ankle 
hurt daily and that he walked with a limp.  He took Celebrex 
and either Extra-Strength Tylenol or Aleve to mitigate his 
symptoms.  He further complained that the left ankle was weak 
and that he sprained it about 5 or 6 times per year.  He used 
a brace at times, though he was not wearing it on the day of 
the examination.  He did not wear it repetitively.  On 
average, he rated his pain as a 6 out of 10.  He described 
the pain as throbbing and aching.  His pain increased the 
more he was on his feet.  For example, walking over 100 yards 
exacerbated his left ankle pain.  The veteran denied use of 
ambulatory aids.  

Objectively, the veteran had a left foot limp with 
ambulation.  There was a long lateral J-scar on the lateral 
leg and then posterior to the lateral malleolus.  There was 
right lateral instability.  Additionally, there was 
tenderness below the lateral malleolar region in the ligament 
area.  There was also some swelling about the lateral 
malleolus.  

He had dorsiflexion to 12 degrees, plantar flexion to 35 
degrees, and eversion to 15 degrees.  He complained of pin at 
the terminal degrees of motion.  The examiner stated that the 
veteran's functional impairment as due to factors such as 
pain and weakness was moderate, with loss of range of motion 
of 8 degrees for dorsiflexion, 10 degrees for plantar 
flexion, and 5 degrees for eversion and inversion.  X-rays 
gave an impression of new soft tissue swelling over the 
lateral malleolus.  Otherwise, there was no significant 
change in the appearance of the left ankle.  There was also 
probable mild post traumatic degenerative changes.  

The veteran offered testimony at a June 2004 hearing before 
the undersigned.  He explained that he had a brace for his 
left ankle, which he used periodically.  His reported 
continuous left ankle pain.  He took a good deal of Tylenol 
and Celebrex for his ankle pain.  He also reported that his 
left ankle was extremely weak.  The veteran indicated that he 
was able to drive a car, since that did not involve use of 
the left foot.  He also indicated that he would occasionally 
accompany his wife on shopping trips.  He explained that he 
had handicap plates for his vehicle, which allowed him to go 
into the stores without having to walk very far.  He stated 
that exercise felt good on the ankle in the short term, but 
once he was finished exercising, the pain was excruciating.  
He also stated that the left ankle throbbed during the night, 
sometimes waking him up.  


Analysis

As stated previously, the veteran is presently assigned a 20 
percent disability evaluation under Diagnostic Codes 5010-
5271 for status postoperative ligament reconstruction, left 
ankle, with traumatic arthritis.

Diagnostic Code 5010 instructs that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2003).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003), degenerative arthritis is rated based on limitation 
of motion of the affected joint.  

Limitation of ankle motion is addressed by Diagnostic Code 
5271.  Under that Code section, a 20 percent rating is for 
application where there is marked limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003).  No higher 
evaluation is available under that Code section.  

The Board recognizes the veteran's complaints of pain, 
weakness and instability of his left ankle.  It is 
acknowledged that such pain is constant and uncomfortable, 
requiring daily use of medications, occasional use of a brace 
and limitation of physical activities.  However, because the 
veteran is receiving the maximum 20 percent schedular rating 
for limitation of motion of the ankles, there is no basis for 
an increased evaluation based on additional functional loss.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).

In the present case, then, the Board must consider whether 
any alternate Code sections may enable a grant of the benefit 
sought on appeal.  In this vein, it is observed that 
Diagnostic Code 5270 affords disability ratings in excess of 
20 percent, and thus could potentially serve as a basis for 
an increased rating here.  However, in order to meet the 
criteria for Diagnostic Code 5270, the evidence must 
establish anklyosis of the ankle.  Such has not been shown 
here, thus a rating under that Code section is not 
appropriate.  There are no other relevant Code sections 
affording a rating in excess of the 20 percent currently 
assigned.  

In conclusion, the veteran is already in receipt of the 
maximum benefit of 20 percent under the only Diagnostic Codes 
applicable to his disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


Extraschedular Evaluation

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his left ankle disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.


Service Connection-Right Renal Cell Carcinoma

Factual Background

The veteran's service medical records do not show any 
findings of renal cell carcinoma, nor was there treatment or 
complaints regarding any other kidney condition.  His 
November 1987 retirement examination was normal and no renal 
complaints were indicated in a report of medical history 
completed at that time.  

Following service, in May 2001, the veteran was treated at 
Sierra Vista Community Hospital for left flank pain.  Other 
private reports also showed complaints of possible blood in 
his urine.  A kidney stone was suspected.  Upon examination, 
a right renal mass was discovered.  A specimen was tested and 
found to be renal cell carcinoma.  

In June 2001, the veteran underwent a right radical 
nephrectomy at Holy Cross Hospital.  Postoperative course was 
essentially uneventful.  Follow-up treatment in September 
2001 showed that he was doing well and that there was no 
clinical evidence of recurrence.  A December 2001 treatment 
report from Sierra Vista Community Hospital revealed that the 
left kidney was functioning satisfactorily, without evidence 
of obstruction.  

In March 2003, a VA examiner with a specialty in oncology 
provided an opinion regarding the etiology of the veteran's 
renal cell carcinoma.  He found that it was not at least as 
likely as not that the veteran's renal cell carcinoma 
diagnosed in 2001 was causally related to herbicide exposure 
or other hazardous exposures during service.  In support of 
his opinion, the VA examiner cited a medical text entitled 
Principles and Practice of Oncology by DeVita, Rosenberg and 
Hellman.  That authority listed several environmental factors 
believed to promote the development of renal carcinoma.  Such 
factors included cigarette smoke, analgesic abuse, 
trichloroethylene, asbestos, cadmium, gasoline, petroleum, 
and products containing tar and pitch.  That medical source 
did not associate herbicides, chemical defoliants, dioxin or 
Agent Orange as causally related to renal carcinoma.  


Analysis

In the present case, the veteran is contending exposure to an 
herbicide agent during active duty.  His military records 
reflect service in the Republic of Vietnam between January 9, 
1962, and May 7, 1975.  Therefore, it is presumed that the 
veteran was exposed to an herbicide agent.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, there is no affirmative 
evidence to establish otherwise.  Thus, the presumption is 
not rebutted.  Id.

Thus, based on the foregoing, it is established that exposure 
to an herbicide agent occurred during the veteran's active 
service.  This entitles the veteran to a presumptive grant of 
service connection for any disability listed under 38 C.F.R. 
§ 3.309(e).  

However, while the disabilities under 38 C.F.R. § 3.309(e) 
include various forms of cancer, renal cell carcinoma is not 
listed.  Thus, the presumption afforded under 3.309(e) cannot 
provide the basis for a grant of service connection.

The Board has also considered whether presumptive service 
connection for chronic diseases is warranted in the instant 
case.  However, under 38 C.F.R. § 3.309(a), renal cell 
carcinoma is not considered to be a chronic disease.  Thus, 
38 C.F.R. § 3.309(a) cannot serve as a basis for an award of 
service connection in this case.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

In the present case, the evidence establishes a current 
diagnosis of right renal cell carcinoma, status post right 
radical nephrectomy.  Thus, the first requirement of a 
service connection claim has been met.  

The evidence here fails to demonstrate that the veteran's 
right renal cell carcinoma was incurred in service.  As 
discussed, the service medical records are absent any 
complaints or treatment for any kidney disorder.  The veteran 
had a normal separation examination and was not diagnosed 
with renal cell carcinoma until 2001, approximately 14 years 
following discharge.  

The evidence of record also fails to demonstrate that the 
veteran's currently diagnosed right renal cell carcinoma, 
status post right radical nephrectomy, was causally related 
to active service, to include exposure to herbicides.  
Indeed, there is no competent medical opinion making such an 
assertion.  In fact, the claims file contains a competent 
etiological opinion reaching the opposite conclusion.  

Specifically, in March 2003, a VA oncologist found that it 
was not at least as likely as not that the veteran's renal 
cell carcinoma related to herbicide or other hazardous 
chemical exposure in service.  That VA examiner supported his 
conclusion by citing to a medical text.  He conducted a 
further literature search and found nothing contradicting his 
conclusion.  As his opinion was based on thorough research, 
the Board finds it to be highly probative.  Furthermore, no 
contrary opinion is of record.  

The Board recognizes that the veteran himself has expressed 
his belief that herbicide exposure in service caused his 
renal cell carcinoma.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In conclusion, then, the evidence fails to demonstrate in-
service incurrence of renal cell carcinoma.  Moreover, 
competent medical evidence finds it less likely than not that 
in-service herbicide exposure led to his current condition.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for status 
postoperative ligament reconstruction, left ankle, with 
traumatic arthritis, is denied.  



Entitlement to service connection for right renal cell 
carcinoma, status post right radical nephrectomy is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

In November 2003 the RO issued a VCAA notice letter to the 
veteran in connection with his appeal.

In the present case, the Board finds that the RO did not 
consider the propriety of a separate evaluation for scars 
associated with the veteran's status postoperative ligament 
reconstruction, left ankle, with traumatic arthritis.  While 
objective evidence indicated the presence of scars and 
revealed possible neurological symptoms, the RO did not 
discuss whether a separate rating was assignable.  Further, 
the notice provided to the veteran did not include the 
relevant criteria pertaining to scar claims.  

Thus, the Board finds that the RO must provide such notice, 
to include the regulatory changes to the diagnostic criteria 
for rating scars, effective August 30, 2002.  The RO should 
then proceed to adjudicate that issue as a separate claim.  
Moreover, the Board finds that a dermatological examination 
should be conducted as part of the development of that claim.  

As the Board pointed out earlier, the veteran filed a notice 
of disagreement with the RO's July 2002 rating decision in 
its entirety.  The adjudications included service connection 
and increased evaluations for various disabilities reported 
earlier.  However, he was not provided a statement of the 
case as to all issues which were the subjects of the rating 
decision at issue.

Where there has been an RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

Finally, the Board notes that when the veteran was examined 
by VA in August 2002 to ascertain the then nature and extent 
of severity of his ocular hypertension, the examiner recorded 
that the claims file was not available for review in 
conjunction with the examination.  

The fact that the February 2003 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for ocular hypertension and 
his left ankle disability during the 
previous three years.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special dermatological examination by a 
dermatologist and a special neurology 
examination by a neurologist for the 
purpose of ascertaining the current 
nature and extent of severity of his left 
ankle scars.  Regarding the dermatology 
examination, the examiner should indicate 
the surface area of all scars in square 
inches or square centimeters.  It should 
be noted whether any scars are 
superficial or unstable, and whether they 
are painful or cause limited motion.  

The neurological examination should 
indicate any sensory deficits stemming 
from the left ankle scars.  Finally, the 
examiners should state whether any of the 
veteran's left ankle symptomatology is 
attributable to his scars, or if the 
symptoms are merely overlapping.  

The claims file, the previous and amended 
criteria for rating scars,  and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  The VBA AMC should arrange for a VA 
special ophthalmological examination of 
the veteran by an ophthalmologist or 
other available appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the nature and extent of severity of his 
ocular hypertension.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  

Any further indicated special studies 
must be conducted.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  The VBA AMC should issue a statement 
of the case addressing the denial of 
entitlement to service connection for 
multiple joint pain, bilateral hearing 
loss, residuals of exposure to 
herbicides, and increased evaluations for 
residuals of a fracture of the left 
navicular bone; status post excision, 
bone spur and fragment of the right ankle 
with traumatic arthritis; and residuals 
of fracture, distal tuft, left ring 
finger.  The VBA AMC must advise the 
veteran of the need to timely file a 
substantive appeal if he desires 
appellate review.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
a separate evaluation for left ankle 
scarring, and an increased evaluation for 
ocular hypertension.  In so doing, the 
VBA AMC should address the previous and 
amended criteria for rating scars.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims, and may result in 
their denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



